Case 1:20-cv-03671-LAK Document 17 Filed 12/01/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

“ae Se eS eS oe Se ae SR Ge Gr EH Goce: Gre aoe x
MA SAW WIN,

Plaintiff,

-against- 20-cv-3671 (LAK)

DALIA ELKOMY; CONSULATE GENERAL OF
THE ARAB REPUBLIC OF EGYPT,

Defendant(s).
SeCRRASES SRUSSTR: STASIS SV am MS ca rag aS a a ce, se ee me al x

ORDER

LEwWIs A. KAPLAN, District Judge.

A telephonic pretrial status conference requiring counsel to call in via conference line
was duly notice and scheduled for this morning. Plaintiffs counsel did not call in. The deputy clerk
telephoned the attorney but received no answer although left a recorded message.

This is the plaintiffs second action with respect to the claims made herein, the first
having been discontinued without prejudice in order to afford plaintiff time within which to consider
how to effect service of process. This action was filed almost two years ago and then transferred
to this Court in May 2020. Service of process has not yet been effected.

In view of the failure of plaintiff's counsel to appear for the conference and the
prolonged dormancy of this action and its predecessor, this action is dismissed without prejudice for

lack of prosecution.
L. tl .

Lewis A. Kaplay
United States District Judge

SO ORDERED.

Dated: December 1, 2020

 
